Citation Nr: 1428752	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  12-16 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for cervical spine disorder.

2.  Entitlement to service connection for thoracic and lumbar spine disorder.

3.  Entitlement to service connection for left knee osteoarthritis, status post left knee replacement. 

4.  Entitlement to benefits under 38 C.F.R. § 4.30 for left knee arthroplasty.


REPRESENTATION

Veteran represented by:	Patrick C.H. Spencer II, Attorney at Law





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from November 2009, March 2010, May 2010, and December 2010 rating decisions issued by the VA RO in Denver, Colorado. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in Denver, Colorado, in May 2013.  A transcript of this hearing has been associated with the claims file. 

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the Agency of Original Jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.

The issue of entitlement to benefits under 38 C.F.R. § 4.30 for left knee arthroplasty is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1.  The Veteran's cervical spine disorder is etiologically related to his military service.

2.  The Veteran's thoracic and lumbar spine disorders are etiologically related to his military service.

3.  The Veteran's left knee osteoarthritis, status post left knee replacement, is etiologically related to his military service.


CONCLUSIONS OF LAW

1.  Service connection for cervical spine disorder is warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  Service connection for thoracic and lumbar spine disorder is warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

3.  Service connection for left knee osteoarthritis, status post left knee replacement, is warranted.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303 , 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's claims are being granted, the Board finds that any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran seeks entitlement to service connection for a left knee disability, a thoracic/lumbar spine disability, and a cervical spine disability as a result of his military service, to include parachute jumps, flying duties, and running.  Alternatively, he has asserted that his disabilities are secondary to his service-connected right knee disability and service-connected bilateral pes planus.   

The Veteran's personnel records reflect that he completed the Special Forces Jumpmaster Course and contain data pertaining to his jumps and parachutist rating.  His DD-214 form reflects that he served as a pilot.

The Veteran's service treatment records do not contain complaints, treatment, or diagnoses of a cervical spine or neck disability.  However, a review of the service treatment records does reveal left knee and low back complaints.  In September 1969, the Veteran sought treatment for a strained lateral collateral ligament (LCL) of the left knee.  A February 1974 service treatment record noted that the Veteran went to sick call complaining of back pain.  A thoracic spine radiographic report revealed mild scoliosis with convexity to the right at T-7-T-8 level.  His June 1981 Report of Medical Examination noted bilateral knee pain, ache since November 1980, evaluated February 26, 1981, diagnosed as stress related symptoms, treated with exercise and ASA with poor results.  It was noted that pain was minimal, just an ache in popliteal areas bilaterally, noted maybe once per week.  A March 1989 service treatment record noted left lateral knee with prolonged running.
Post-service VA and private medical evidence document diagnoses of left knee, lumbar spine, and cervical spine disabilities, to include thoracic scoliosis; bilateral knee osteoarthritis with total knee replacements done simultaneously in November 2007; generalized osteoporosis of the cervical and thoracic spine; low back pain with evidence of anterolisthesis at 2 levels with moderate to severe spondylosis; chronic cervicothoracic and thoracolumbar myofascial strain patterns; and multi-level cervical spondylosis and facet arthropathy, moderately severe with foraminal stenosis with mild hypermobility. 

The claims file contains various opinions regarding whether the Veteran's left knee disability, cervical spine disability, and lumbar spine disability are related to his service, his service-connected pes planus, or his service-connected right knee disability.  

With regard to the Veteran's thoracic/lumbar spine disability, a March 2010 VA opinion indicated that the lumbar symptoms are not caused by or a result of any service-connected condition, which was not even revealed on his exit physical with history on May 8, 1991.  However, a March 2013 private opinion from T.H., D.O., FAADEP indicated that it is likely causative that his physical activities in service created wear and tear on his back profiling with a progressive degenerative condition of spondylosis of the lumbar spine as a radiologic presentation of spondylosis takes years to develop.  The diagnosis was discerned in 1993, 18 months after his separation.  This D.O. reviewed pertinent evidence and examined the Veteran before rendering this opinion.  

In considering the evidence of record, the Board finds that the medical evidence for and against the claim for service connection for thoracic and lumbar spine disorders is in relative equipoise.  Resolving doubt in favor of the Veteran, this claim is granted.

With regard to the Veteran's left knee disability claim, a July 2009 VA examiner indicated that he could not resolve the issue of a possible relationship between the Veteran's left knee disability and his service without resorting to mere speculation.  However, he went on to state that the Veteran had been discharged for 18 years and the examiner believed that there is ample time intervening to allow normal progression of an arthritis process in the left previously asymptomatic knee due to day-to-day microtrauma of life.  In December 2010, this examiner opined that the Veteran's left knee osteoarthritis was not caused by or result of bilateral pes planus valgus mild bilateral pes planus foot deformities. 

A March 2013 private opinion from T.H., D.O., FAADEP, on the other hand, indicated that it is beyond a reasonable degree of medical probability that there is sufficient observation to establish chronicity of the Veteran's left knee to service.  This D.O. reviewed pertinent evidence and examined the Veteran before rendering this opinion.  

In considering the evidence of record, the Board finds that the medical evidence for and against the claim for service connection for left knee osteoarthritis, status post left knee replacement, is in relative equipoise.  Resolving doubt in favor of the Veteran, this claim is granted.

With regard to the Veteran's claim for entitlement to service connection for cervical spine disorder, a March 2010 VA opinion indicated that the cervical symptoms are not caused by or a result of any service-connected condition, which was not even revealed on his exit physical with history on May 8, 1991.  On the other hand, a May 2009 private opinion from Dr. G.S., DC indicated that the Veteran's cervical spine condition more likely than not is due to his service-related activities.  This physician indicated that she reviewed the Veteran's service personnel records, service treatment records, and post-service treatment records, and she provided a detailed rationale for her opinion.  

In considering the evidence of record, the Board finds that the medical evidence for and against the claim for service connection for cervical spine disorder is in relative equipoise.  Resolving doubt in favor of the Veteran, this claim is granted.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for cervical spine disorder is granted.

Entitlement to service connection for thoracic and lumbar spine disorders is granted.

Entitlement to service connection for left knee osteoarthritis, status post left knee replacement, is granted.


REMAND

As discussed above, service connection is granted for the Veteran's left knee disability.  As the disability rating and effective date assigned to the Veteran's left knee disability is pertinent to the claim for entitlement to benefits under 38 C.F.R. § 4.30 for left knee arthroplasty, the Board finds that this claim for benefits under 38 C.F.R. § 4.30 is inextricably intertwined with the AOJ's implementation of the grant of service connection for left knee osteoarthritis, status post left knee replacement.  As such, the above grant of service connection must be implemented, including assigning a disability rating and effective date, prior to the readjudication of the claim for entitlement to benefits under 38 C.F.R. § 4.30 for left knee arthroplasty.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Accordingly, the case is REMANDED for the following action:

1. Implement the grant of service connection for left knee osteoarthritis, status post left knee replacement, to include assigning appropriate disability ratings and effective dates.


2. Then, readjudicate the claim for entitlement to benefits under 38 C.F.R. § 4.30 for left knee arthroplasty.  In particular, review all the evidence that was submitted since the statement of the case (SOC).  If the benefit sought on appeal remains denied, he should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


